Exhibit 10.2
 
Oncothyreon Inc.                                                      
MAIN  206.801.2100
www.oncothyreon.com                                                      
FAX    206.801.2101    
2601 Fourth Ave., Suite 500
Seattle, WA 98121
 

 


June 4, 2009






Mr. Scott Robert Peterson


Woodinville, WA 98077




Dear Scott,
 
I am delighted to offer you the position of Vice President, Research &
Development at Oncothyreon Inc.  This position reports to Gary Christianson,
Chief Operating Officer.  Your official start date will be determined upon
acceptance.  This offer is contingent on the approval by the Board of Director's
Compensation Committee.  Our offer includes the following:



1.
A base salary for a regular, full-time position of $7,291.67 per semi-monthly
pay period (equivalent to $175,000 on an annual basis).  Salaries are paid twice
a month, by direct deposit, on the 15th and the second last banking day of each
month.
   
2.
You are eligible to participate in the Company's non-qualified Stock Option
Plan.  The plan is governed by the Company's "Amended and Restated Share Option
Plan" (the "Option Plan") and the terms of this document will govern.  A total
of 25,000 (twenty-five thousand) optioned shares of the Company will be granted
at the first Board of Directors meeting following your acceptance of this
offer.  Stock options are vested over a four year period.
   
3.
You will be eligible for our performance bonus plan at the 25% (twenty-five
percent) target level.  The performance bonus plan is governed by the Company's
"Employee Incentive Program" document and the terms of this document will
govern.  Goals for the plan are established at the beginning of the year, and
payment is made following the close of the year.
   
4.
Medical, dental, vision and life insurance, long term disability, four weeks (20
days) of accrued vacation and 10 paid holidays (both pro-rated per a regular,
part-time position), and paid parking.
   




--------------------------------------------------------------------------------


 
Mr. Scott Robert Peterson
June 4, 2009
Page 2
 
5.
You will become eligible for Oncothyreon matching contributions into the
Company's 401(k) plan.  Oncothyreon will match your contributions into the plan,
up to a maximum of 3% of your monthly gross salary (subject to maximums as
deemed by law).  Contributions to this plan are made through payroll
deductions.  This plan is governed by plan documents provided by our carrier for
this benefit.

 
To protect the Company's proprietary interests, all of Oncothyreon's employees
are required to sign a Confidentiality Agreement as a condition of employment.
 
The Company reserves the right to conduct reference checks and academic checks
on all its potential employees.  Your job offer is therefore contingent upon a
clearance of such investigations.  You also must be able to prove your
eligibility to work within the United States.
 
Please note that acceptance of this offer does not create a contract of
continuing employment with Oncothyreon Inc.  Employment with the company is on
an at-will basis, meaning that the employee or the company may terminate the
employment relationship at any time and for any reason not expressly prohibited
by law.
 
If you are in agreement with these terms please sign and return one copy of this
letter, the other copy is for your files, to acknowledge your acceptance by
Thursday June 11, 2009.  This may be faxed to 206-801-2125.
 
Scott, we all look forward to you joining our team at Oncothyreon and I am
confident that you will be able to significantly contribute to the success of
our company.  Please feel free to contact me at 206-801-2124 if you have any
questions.
 
Sincerely,
 
/s/ Kathryn Knowles
 
Kathryn Knowles
Director, Human Resources
 


/s/ Scott Robert Peterson
 
6/9/2009
 
Scott Robert Peterson
 
Date
 


